REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is Smith in view of Karanikas as set forth in the non-final rejection dated 1/6/2021. The prior art does not teach or fairly suggest Applicant’s claimed method being performed in a crystalline rock basement formation where there is little or no oil and gas deposits. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHARLES R NOLD/Examiner, Art Unit 3674